Citation Nr: 0826400	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ankle 
disability.  

2.  Service connection for a right knee disability.  

3.  Service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1999 to 
August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for left ankle disability.  The RO also denied 
service connection for a right knee disability and a low back 
disability.  

In the substantive appeal, which was received at the RO in 
October 2006, the veteran references his service in Iraq.  
Service personnel records reflect active military duty from 
April 1999 to August 2003 (and approximately four months of 
foreign service during that time).  The RO has not considered 
the issues of entitlement to service connection for the left 
ankle, right knee and low back conditions resulting from 
undiagnosed illness.  These matters are, therefore, referred 
to the RO for appropriate action.  

In the notice of disagreement, which was received in October 
2005, the veteran raised issues of entitlement to service 
connection for left knee disability, secondary to right knee 
disability and entitlement to service connection for low back 
disability, secondary to left ankle and right knee 
disability.  This matter is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The RO denied service connection for left ankle 
disability in a December 2003 decision, and the veteran did 
not appeal that decision within one year of being notified.  

2.  Evidence received since the December 2003 decision 
regarding left ankle disability, while not cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The veteran does not have a right knee disability 
associated with his active military duty.  

4.  The veteran does not have a low back disability 
associated with his active military duty.  


CONCLUSIONS OF LAW

1.  The RO's December 2003 decision that denied service 
connection for left ankle disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for left ankle disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

4.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of both a new and material evidence claim and 
service connection claims.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2005 letter informed the veteran 
of the requirements for both his new and material evidence 
claim (left ankle disability) and service connection claims 
(right knee disability and low back disability).  This 
document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

An August 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for left ankle disability.  Also, the Board finds 
that the evidence of record does not support a grant of 
service connection for either a right knee disability or a 
low back disability.  Thus, the Board finds that there can be 
no possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claims 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled with respect to the veteran's left ankle claim in 
the March 2005 letter.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  Additionally, the Board finds that the duty to 
assist provisions of the VCAA have been fulfilled with 
respect to the issues on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his claims for service 
connection for right knee and low back disabilities.  As the 
Board will discuss in the following decision, the claims 
folder contains no competent evidence of diagnosed right knee 
and low back disabilities.  Without such evidence, service 
connection for right knee and low back disabilities cannot be 
granted.  Consequently, the Board concludes that a remand to 
accord the veteran a VA examination pertinent to these claims 
is not necessary.  VA's duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating a claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v Principi, 16 Vet. App. 370 (2002); McLendon 
v Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following new and material evidence claim and service 
connection claims, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



II.  Analysis

        A.  New and Material Evidence Claim:  Left Ankle 
Disability

In a decision dated in December 2003, the RO denied the 
veteran's claim for service connection for left ankle 
disability.  The veteran did not appeal within one year of 
being notified, and the December 2003 decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2007).  

The claim for entitlement to service connection for left 
ankle disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
February 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence before VA at the time of the prior final 
decision consisted of a VA examination and service medical 
records.  The service medical records showed that the veteran 
was treated for diagnosed left ankle sprain in December 2000 
and that he reported left ankle sprain twice in June 2003.  
The VA examination in December 2003 resulted in a diagnosis 
of "pain of unknown etiology."  The RO, in its December 
2003 decision, concluded the evidence did not demonstrate 
"the presence of a disabling left ankle condition, shown to 
be related to military service" and denied the claim.  

In support of his application to reopen his claim, the 
veteran submitted VA medical records dating from December 
2003 to March 2004.  The records do not show treatment for, 
or diagnosis of, a left ankle disability.  Again, the RO 
denied the claim after finding the evidence submitted failed 
to show a current diagnosis of left ankle disability and the 
evidence was not new and material.  

The Board agrees that new and material evidence sufficient to 
reopen the claim has not been received.  Although the veteran 
has submitted new evidence that was not before the RO at the 
time of the last final decision, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The additional evidence does not 
provide a diagnosis of left ankle disability.  In light of 
the evidence, it is the determination of the Board that new 
and material evidence has not been submitted.  Thus, the 
claim for service connection for left ankle disability is not 
reopened, and the benefit sought on appeal remains denied.  

B.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

        1.  Right Knee Disability

In the veteran's October 2005 Notice of Disagreement, he 
stated:  "While serving on active duty, I fell to the ground 
and damaged my right knee."  In October 2008, the veteran 
stated that he felt his knee was "not the same as before" 
and that "ten [years] from now, the injury will catch up to 
[him]."  The veteran concluded in his October 2008 
statement:  "All that I'm asking is that in the future I 
will be welcome (sic) into a VA facility if the pain in my 
knee and ankle return."  

Service medical records are negative for complaints of, 
treatment for, or findings of a right knee disability.  Post-
service medical records are also negative for complaints of, 
treatment for, or findings of a right knee disability.  A VA 
medical record from January 2004 states that the veteran had 
"[g]ood strength [in] all extremities" and "[n]o crepitus 
in knees."  

Significantly, the claims folder contains no competent 
evidence of a diagnosis of right knee disability associated 
with his active military duty.  The preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for a right knee disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

        2.  Low Back Disability

The veteran stated in his October 2005 Notice of Disagreement 
that his lower back hurt at times, due to the injury of his 
right knee.  

Service medical records are negative for complaints of, 
treatment for, or findings of a low back disability.  Post-
service medical records are also negative for complaints of, 
treatment for, or findings of a low back disability.  A VA 
medical record from January 2004 states "Back:  No pain 
during SLR, no spinal process tenderness, and no CVA 
tenderness."  

Significantly, the claims folder contains no competent 
evidence of a diagnosis of low back disability associated 
with his active military duty.  The preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for a low back disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  




ORDER

Service connection for left ankle disability remains denied 
because new and material evidence has not been received to 
reopen the claim.  

Service connection for right knee disability is denied.  

Service connection for low back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


